DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (USP 9,702,246).
	With respect to claim 13, White et al. disclose a three axis vibrating tool for use in a drilling string having an operating state, comprising: a power section (123) powered by fluid flow that generates torque when in its operating state; a lateral vibration section (see column 4 lines 19-21) comprising lateral vibration components that, when in its operating state, vibrate the tool in a lateral direction, the lateral direction being perpendicular to the drilling string at a point nearest the vibrating tool; an axial vibration section (129) comprising axial vibration components that, when in its operating state, vibrate the tool in an axial direction, the axial direction being parallel to the drilling string at a point nearest the vibrating tool; and wherein the power section is aft of the lateral vibration section and the lateral vibration section is aft of the axial vibration section (see 
With respect to claim 14, White et al. in view of Sicilian et al. disclose the three axis vibrating tool has a centerline, such centerline being defined as a line parallel with the longest dimension of the three axis vibrating tool and located at the center of a cross section of a cylindrical portion of the three axis vibrating tool; and the lateral vibration section comprises an eccentric mass, said eccentric mass having a center of mass distant from the centerline and capable of rotation about the centerline (see column 4 lines 19-21).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USP 9,702,246) in view of Sicilian et al. (US 2019/0024459).
With respect to claim 1, White et al. disclose a vibrating tool comprising an interconnected power section (123), axial shock assembly (129) and lateral vibration 
	With respect to claim 2, White et al. is silent as to the valve assembly.  Sicilian et al. disclose a valve assembly that comprises a rotating valve (132) and a stationary valve (138), the rotating valve being rotated by the power section (see paragraph 45) for the purpose of forming pressure pulses (see paragraph 49).  As both White et al. and Sillican et al. teach valves in oscillatory tools, it would have been obvious to one having ordinary skill in the art to have substituted one valve for the other for the purpose of producing pressure pulses.
With respect to claim 6, White et al. disclose wherein the rotating valve comprises a pass through section offset from a centerline of the rotating valve (see figure 8).  White et al. in view of Sicilian et al. do not disclose the degree the eccentric mass is within of the pass through section.  However, it would have been obvious to one 
With respect to claim 7, White et al. in view of Silician et al. do not disclose the flow through area ratio.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a ratio of the highest flow-through area to the lowest flow-through area greater than 10:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 8, Sicilian et al. disclose that the ports can have different shapes (see paragraph 47).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified White et al. in view of Sicilian et al. to have included a fan shape, as this is one of a finite number of shapes and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
With respect to claim 9, White et al. in view of Sicilian et al. does not disclose the wall thickness of the eccentric mass.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to varied the wall of the eccentric mass from its thickest to its thinnest at a ratio of greater than 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.

With respect to claims 11 and 12, White et al. in view of Sicilian et al. disclose a rotating valve and stationary valve with multiple ports that can be a variety of shapes, sizes and positions (see paragraph 48 and figures 8-13).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a fan through shape, as this is one of a finite number of shapes and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  In addition, it would have been obvious to one having ordinary skill in the art to have modified the valves to have the claimed open and closed positions, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  

5.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of Sicilian et al. in further view of Gust (USP 9,091,123).
	With respect to claim 3, White et al. in view of Sicilian et al. teach that the rotor should have one less lobe than the stator, but does not specifically teach 5:6.  Gust teach that the rotor has one less lobe than the stator and that known ratios include 5:6 (see column 3 lines 52-column 4 line 11).  It would have been obvious to one having ordinary skill in the art to have used the known ratio of 5:6 as taught by Gust in the 
	With respect to claim 4, White et al. in view of Sicilian et al. in further view of Gust teach wherein the eccentric mass is rotated by the power section (see column 4 lines 19-21).
	With respect to claim 5, White et al. in view of Sicilian et al. in further view of Gust teach wherein the rotor and stator generate torque through fluid flow through the vibrating tool, and wherein said rotor is rotationally coupled with the eccentric mass by a constant velocity shaft, the constant velocity shaft being functionally coupled with both the rotor and the eccentric mass (see column 4 lines 19-21).

6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view Gust (USP 9,091,123).
	With respect to claim 15, White et al. disclose that the number of lobes may be varied, but does not disclose a five lobe stator and six lobe rotor.  Gust teach that the rotor has one less lobe than the stator and that known ratios include 5:6 (see column 3 lines 52-column 4 line 11).  It would have been obvious to one having ordinary skill in the art to have modified White et al. by using the known ratio of 5:6 as taught by Gust as this is one of a finite number of combinations and for the predictable result of causing nutation in the power section.

16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view Gust (USP 9,091,123) in further view of Sicilian et al. (US 2019/0024459).
	With respect to claim 16, White et al. in view of Gust do not disclose valve plates.  Sicilian et al. disclose a valve comprising a plurality of valves plates (132, 138), at least one of the plurality of valve plates capable of rotation (132) about the centerline and at least one of the plurality of valve plates stationary (138) about the centerline.
With respect to claim 17, White et al. in view of Sicilian et al. disclose wherein the valve is positionable at different total pass-through areas, the different total pass-through areas defined by areas created by overlap of pass-through areas of the plurality of valve plates in the valve plates' different positions as the at least one valve plate rotates about the centerline, wherein for all different positions of the valve plates, the total pass-through area is greater than zero (see figure 13).
With respect to claim 18, White et al. in view of Sicilian et al. disclose wherein at least one of the plurality of valve plates has two circular pass through areas (see figure 8-13).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a fan through shape, as this is one of a finite number of shapes and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 19, White et al. in view of Sicilian et al. disclose wherein each pass-through area on each of the plurality of valve plates is sized and positioned such that some portion of a pass-through area of each of the plurality of valve plates overlaps with some portion of a pass-through area of each of the other valve plates at all positions of the at least one of the plurality of valve plate capable of rotation about the centerline (see figures 8-13).
.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eddison et al. (US 2001/0054515) disclose a pulsing apparatus having a motor and valve member.  Lorenson et al. (USP 2014/0246240) disclose a motor-stator assembly that produces eccentric motion of the rotor.  Sicilian et al. (US 2020/0123856) disclose a downhole oscillation tool with a motor and valve assembly.   

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672